The United Nations 
embodies multilateralism. It is living testimony of the 
intergovernmental process at work. Samoa’s 
membership of the United Nations is grounded on the 
promise of the hope, equality and justice the United 
Nations offers the Member States, irrespective of their 
economic, political or military strengths. Looking 
back, our Organization has not lived up to the lofty 
goals enshrined in its Charter. Its credibility has been 
tarnished and undermined, and its performance 
questioned at times. 
 Yet, those perceived failings of our Organization 
are of our own making when we allow the vested 
interests of a few to take precedence over the urgent 
and deserving needs of the majority; when we accept 
flawed perceptions that certain issues, States and 
regions are more important than others, distorting the 
world’s focus and the allocation of resources; when we 
turn a blind eye and let the numerical superiority of 
groups or the importance of some stakeholders 
frustrate informed discussions of critical issues to score 
points and achieve symbolic wins that help no one in 
the long run; and when the long list of broken promises 
and unfulfilled undertakings couched in eloquent yet 
meaningless rhetoric creates frustration and mistrust 
among Member States. 
 The end result is that if no one takes 
responsibility, the future of the United Nations will be 
in doubt and the cost to the world incalculable. We 
have no one but ourselves to blame for any deficit in 
the credibility of our Organization. What we urgently 
need is a collective sense of trust and commitment to 
its Charter. Only then will the United Nations remain 
relevant and regain the confidence of our Members. 
 There is too much at stake for the world to just sit 
idly by. Strong global leadership is at a premium. 
Governments must yield not to vested interests and 
expediency, but because it is the ethical and the just 
thing to do. 
 That was my message from this rostrum last year, 
and I am happy to restate it again today. No Member 
State is too powerful or too small not to be part of the 
solution of making the United Nations an agent of 
change and a beacon of hope during these challenging 
times. And no contribution is too trivial or unimportant 
not to matter. For States in leadership positions, the 
 
 
29 08-52272 
 
ideal is to lead with humility, fairness and a kind heart. 
The world expects nothing less. Leadership and 
responsibility are, after all, one and the same. 
 Clearly, Member States can only do so much. We 
need a committed Secretariat that is aware of and 
sensitive to the needs of the people it serves. That is a 
non-negotiable prerequisite. Samoa supports the 
Secretary-General’s vision of creating a professional 
career service that is flexible and mobile enough to 
allow for quick and positive responses to the diverse 
demands of Member States. The need for the United 
Nations to deliver as one entity cannot be 
overemphasized. It adds value and quality to the 
process, eliminates waste, minimizes overlaps and 
ensures that the scarce resources entrusted to its care 
are used optimally to supplement Members States’ 
hard-earned efforts. 
 Right now our world is facing a difficult and 
troubled time. As members of the global community, 
our futures are inextricably linked. For Samoa, the 
small size of our country, its isolation from the major 
markets and permanent vulnerability to climate change 
are factors beyond our control. Yet even as a least 
developed small island nation that has made little or no 
contribution to the causes of today’s crises, Samoa is 
not shielded from their immediate negative impact and 
long-term consequences. 
 Global crises, as we know from bitter experience 
with global warming, energy and food prices, and now 
with the mayhem in financial markets that threatens to 
engulf the world, affect all our nations irrespective of 
whether we contributed to those crises or not. 
 This is why, in spite of shortcomings in the 
Organization, the United Nations remains the only 
viable institution that draws all the nations of our 
world together. However, the need to revitalize the 
General Assembly and to reform the Security Council 
has been obvious for many years. In the case of the 
Security Council, as long as its current composition 
and rules ignore today’s realities, it will continue to 
struggle to effectively carry out its intended tasks, as 
we have seen it do over many years.  
 Samoa remains firm in its position that the 
permanent and non-permanent membership categories 
of the Security Council should be expanded. Member 
States with legitimate credentials should be encouraged to 
stake their claims. Importantly, the intergovernmental 
process should commence in earnest during the current 
session to bring finality to an issue that has taxed 
Members States’ patience and endurance for over a 
decade and a half. 
 At the very minimum, the unanimous support of 
the current permanent members of the Security Council 
is a must. We hope, therefore, that candidate States and 
permanent members will reach out to each other in 
good faith and set aside the barriers that continue to 
frustrate the reforms to the Security Council that we all 
know must be made. 
 One observation that has been made over many 
years is that there seems to be indifference, whether 
intended or not, on the part of some of the leader 
nations of our Organization towards small and 
economically weak States, which, while they observe 
good governance and practice sound economic 
management, are nevertheless faced with the constant 
struggle to sustain and maintain the hard-won gains on 
those fronts. 
 Paradoxically, the only time those struggling 
States get noticed is when they are tottering on the 
brink or in the process of becoming failed States. By 
then, the cost in salvage action and remedial 
programmes is enormous. Therefore, the willingness of 
leader nations to listen and to try and understand early 
on the problems of States struggling to sustain good 
governance and economic management would go a 
long way towards creating effective partnerships, 
deploying scarce resources efficiently, and engendering 
goodwill and trust in the process. 
 Troubled spots around the world are on the rise, 
including in our own Pacific region. Some are 
occasioned by outside forces and influences, and others 
through domestically induced factors. Notwithstanding 
our differences, we all aspire to the same values in life. 
Hence, we must heed the lessons of history and provide 
appropriate encouragement and interventions to help 
States restore good governance and abide by the 
principles of democracy. 
 Yesterday’s high-level meeting on the 
Millennium Development Goals (MDGs) was a timely 
reminder, not of what we have achieved by the midway 
point, but what decisive actions must be taken urgently 
if the time-bound targets set at the dawn of the new 
millennium are to be met. Samoa participated in the 
recent Accra meeting on aid effectiveness, which 
further refined the pathways to the MDGs review just 
concluded and the International Conference on 
  
 
08-52272 30 
 
Financing for Development in Doha in November 
2008. 
 Our strategic plan for 2008 to 2012 is a 
comprehensive development framework linked to the 
budget process for the implementation of the MDGs, 
with strategic targeting of those goals on which we 
have seen minimal progress through priority resource 
allocation. 
 We are grateful to the Governments of the 
People’s Republic of China and the United Kingdom 
for their support through debt relief. Similarly, we want 
to acknowledge the innovative partnerships in which 
we are engaged with our development partners, both 
old and new, giving us full ownership of the process in 
our quest to achieve as many of the MDGs as we 
possibly can. 
 In September 2007, during the 2007 South Pacific 
Games in Samoa, my Government worked closely with 
the United Nations system and others to promote the 
achievement of the MDGs. One innovative way of 
using sports as a vehicle to effect change in behaviour 
and to relay development messages was the installation 
of a solar-powered “MDG scoreboard” in front of a 
Government building to monitor national progress 
towards the MDGs. 
 Climate change continues to play a pivotal role in 
the decisions of the leaders in our region. Our Pacific 
Islands Forum meeting in August 2008 adopted the 
Niue Declaration on Climate Change. Our Forum 
communiqué, issued at the same summit, highlighted 
the vulnerability of Pacific small island developing 
States to the impacts of climate change. The European 
Union and the Pacific Islands Forum Troika agreed last 
week to work together to highlight the ongoing 
vulnerability of Pacific islands to the impacts of sea-
level rise. Our representatives to the United Nations 
are working with like-minded countries to bring to the 
fore the security implications of climate change. 
 In total, those efforts and partnerships should 
convince those in denial that climate change is real. Its 
effects have already been felt by some of our Pacific 
island States, and for some low-lying islands climate 
change is an existential issue and their long-term 
survivability is at stake. 
 Only through selfless and concerted efforts by all 
countries, led by the major greenhouse gas emitters, 
can we have a fighting chance of lessening the 
destructive impact of climate change and enhancing the 
chances of a credible post-Kyoto agreement beyond 
2012. To reach that goal, the Bali Road Map — with its 
four pillars of adaptation, mitigation, finance and 
technology — should be supported both in word and in 
deed. 
 The unpredictable weather patterns of recent 
times, affecting all regions of the world, are a sober 
reminder of our limitations as human beings against 
the force of natural elements no matter how good and 
technologically sound our preparations are. We need a 
global response if we are to succeed. Samoa was 
pleased, therefore, to see Australia take its place as a 
State party to the Kyoto Protocol at the Bali meeting. 
We remain optimistic that, either through a change of 
heart or through new circumstances, other countries 
will join the Kyoto Protocol to strengthen the 
implementation regimes of the Convention. 
 I mentioned last year the offer of the United 
Nations system to establish an inter-agency climate 
change centre in our country for coordinated support to 
Pacific island countries and regional organizations for 
climate change mitigation, adaptation and disaster risk 
reduction. Given the clear importance to the Pacific 
region of the project, Samoa has allocated land — 16 
acres in all — on which to locate the centre and awaits 
the provision of the necessary resources by the United 
Nations so that the facility, which is already public 
knowledge in the region, can be constructed. 
 Samoa continues to support United Nations 
peacekeeping efforts worldwide. Small as we are, 
Samoan police continue to serve side by side with 
officers from other countries in Liberia, the Sudan and 
Timor-Leste as part of our ongoing commitment. 
Within the Pacific region, our solidarity in confronting 
the challenges facing our neighbours ensures a 
guaranteed Samoan police presence in the Regional 
Assistance Mission to the Solomon Islands under the 
umbrella of the Pacific Islands Forum. 
 A durable peace settlement in the Middle East 
continues to elude us, but that does not constitute 
grounds to be pessimistic. We should support every 
effort to create conditions conducive to the creation of 
an independent Palestinian State alongside a secure and 
safe State of Israel. 
 Finally, those bent on creating fear and panic 
throughout the world will stop at nothing to achieve 
their aims. We must not be held hostage to their 
 
 
31 08-52272 
 
devious designs. Individually and collectively, we must 
step up our efforts to combat the threat of international 
terrorism in its many manifestations. No country can 
succeed on its own. Only by working collaboratively 
can we be successful. 